Title: To George Washington from H. Z., 24 March 1789
From: H. Z.
To: Washington, George



Sir,
Albany 24th March 1789

The object which I have in contemplation, in addressing this Letter to you, is to caution you, to beware of the artful designs, and machinations of your late Aid de Camp; Alexander Hamilton; who, (like Judas Iscariott) would for the gratification of his boundless Ambition, betray his Lord, and Master. It is, Sir, an undoubted fact, that this Man, while he was in your Excellency’s Family, did artfully endeavour, to lessen you in the estimation of the Officers of the army, and others, by holding your Abilities cheap; merely to induce an opinion, that he was your Oracle; and that your General Orders, and Letters, were the production of his Masterly Pen.
A high respect for your person, and a veneration for your Patriotism, and Military Character, heightened by the strong tie of gratitude (which I personally owe you) has prompted me, to give you this information; to prevent your being deceived, by

the fawnings of this wicked Man; who can readily assume any shape, to suit his nefarious purposes. With the most profound respect, I am, your Excellency’s Obedient Servant

H. Z.

